BAILES, Judge.
This appeal must be dismissed for lack of jurisdiction.
Judgment was rendered in the district court on May 27, 1966, and on the same day the plaintiff, by oral motion, moved for and was granted a suspensive and a devolutive appeal. Devolutive appeal bond was fixed at $250, and the suspensive appeal bond in accordance with law.
On October 5, 1966, plaintiff, through his counsel, presented to the trial court a motion in which he sought authority to appeal this matter in forma pauperis. Attached to this motion was the necessary affidavit of the plaintiff and a third party. The trial court, on that date, ordered that plaintiff be allowed to appeal in forma pauperis.
This order, the purpose of which was to permit the plaintiff-appellant to prosecute this appeal in forma pauperis, is of no effect. The order was obtained after the elapse of the delay provided by LSA-C.C.P. Article 2087 for the filing of the appeal bond. Also see LSA-C.C.P. Articles 1913, 1974 and 2088.
For the order of the trial court permitting the plaintiff to further prosecute his case without prepayment of court costs, or as they accrue, or to give bond for costs, to be effective and to operate as a dispensation of an appeal bond, it would have been necessary for such order to have been rendered during the period provided by law for the filing of the appeal bond.
Appeal dismissed.